Case 1:17-cr-00048-KAM-RML Document 124 Filed 07/28/20 Page 1 of 2 PageID #: 1089

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  AAS/DMP:ICR/JGH                                    271 Cadman Plaza East
  F. #2016R00532                                     Brooklyn, New York 11201

                                                     July 28, 2020



  By ECF & Email

  The Honorable Kiyo A. Matsumoto
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Sinmyah Amera Ceasar
                       Criminal Docket No. 17-48 (KAM)
                       Criminal Docket No. 19-117 (KAM)

  Dear Judge Matsumoto:

                The government respectfully writes to advise the Court of the release from
  custody of the defendant Sinmyah Amera Ceasar (“Ceasar”), who was released from the
  Bureau of Prisons today.

                  Ceasar was convicted of conspiring to provide material support to the Islamic
  State of Iraq and al-Sham (“ISIS”), in violation of 18 U.S.C. § 2339B(a), and obstruction of
  justice, in violation of 18 U.S.C. §§ 1512(c)(1) and 3147(1), for which the Honorable Jack B.
  Weinstein imposed a sentence for a total term of 48 months’ imprisonment, an 87% variance
  below the low end of the 360-to-600 month Guidelines sentencing range. The government has
  appealed Ceasar’s sentence to the Second Circuit on the grounds that it is substantively
  unreasonable. The appeal is fully briefed and has been proposed for oral argument the week
  of October 19, 2020.

                Absent an order by the Court prolonging the defendant’s detention pursuant to
  18 U.S.C. § 3143, 1 Ceasar will be at liberty pending the resolution of the appeal. She will be



         1
               The statute, which governs the release or detention of a defendant pending
  appeal, does not specifically address the issue of a defendant’s detention pending the
  government’s appeal of his/her sentence once the term of imprisonment has been completed.
Case 1:17-cr-00048-KAM-RML Document 124 Filed 07/28/20 Page 2 of 2 PageID #: 1090




  subject to stringent conditions of supervised release intended to mitigate any danger she poses
  and to aid her disengagement and deradicalization, including six months of location
  monitoring, restrictions on her association with anyone she knows to be affiliated with a
  terrorist organization, and search and monitoring conditions for her person, home, computers,
  email and social media accounts, among others. In addition, Ceasar is also required to
  participate in mental health treatment and educational or vocational training programs as
  directed by the Probation Department. The Probation Department is also required to submit a
  monthly report to the Court regarding the progress of the defendant. Should Ceasar violate
  her conditions of supervised release, the government will bring such violations to the Court’s
  attention.
                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Ian C. Richardson
                                                     Josh Hafetz
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000


  cc:    Clerk of Court (KAM) (by ECF)
         Deirdre D. von Dornum, Esq. and Samuel Jacobson, Esq. (by Email and ECF)
         Michael Imrek, Senior U.S. Probation Officer (by Email)




  However, at least one court of appeals has ordered the defendant’s continued detention in such
  circumstances. See United States v. Maul-Valverde, 10 F.3d 544, 545 n. 2 (8th Cir. 1993).



                                                2
